DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “First engagement member” and “second engagement member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  [0048] describes the aforementioned engagement members as magnetic members.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “First cooperating engagement member” and “second cooperating engagement member” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  [0048] describes the aforementioned engagement members as magnetic members.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 8, claim 8 recites, “the assembly” in lines 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the acoustic band shell assembly” and will be interpreted as such.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2019/0323232) in view of Partridge et al (“Partridge”) (US 2015/0376901) and Bierman (US 2017/0298623).
Re claim 1, Mitchell discloses an acoustic band shell assembly (10) comprising: 
a frame (Fig. 1, frame of 10); 
a first panel (24) and a second panel (adjacent 24) mounted to the frame (Fig. 1, frame of 10) for rotational motion between (Fig. 2-3) an open condition (Fig. 2) and a closed condition (Fig. 3), the first panel (24) including a first side (one side of 24) and the second panel (adjacent 24) including a second side (the side of adjacent 24 adjacent the first side), the first panel (24) and the second panel (adjacent 24) forming a generally planar wall (Fig. 3) with the first side (one side of 24) and the second side (adjacent side of 24) being adjacent to on another (Fig. 3) responsive to the first panel (24) and the second panel (adjacent 24) being engaged (via 40) in the closed condition (Fig. 3), 
but fails to disclose wherein the first panel and the second panel are biased for motion from the closed condition into the open condition responsive to being disengaged, a first engagement member mounted on the first side, a second engagement mounted on the second side, wherein the first engagement member and the second engagement member are configured to cooperate with one another to form a non-permanent engagement maintaining the first panel and the second panel in the closed condition.
However, Partridge discloses wherein the first panel (104) and the second panel (adjacent 104) are biased for motion ([0060]) from the closed condition (Fig. 1B) into the open condition (Fig. 1) responsive to being disengaged (via 105).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic band shell of Mitchell wherein the first panel and the second panel are biased for motion from the closed condition into the open condition responsive to being disengaged as disclosed by Partridge in order to move the panels automatically towards the open configuration ([0030]), aiding in the event of a fire ([0070]).  
	In addition, Bierman discloses a first engagement member (5) mounted on the first side (left side of 2), a second engagement member (5) mounted on the second side (side of 2), wherein the first engagement member (5) and the second engagement member (5) are configured to cooperate with one another ([0028]) to form a non-permanent engagement maintaining (Fig. 6) the first panel (2) and the second panel (2) in the closed condition ([0028]).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic band shell of Mitchell with a first engagement member mounted on the first side, a second engagement mounted on the second side, wherein the first engagement member and the second engagement member are configured to cooperate with one another to form a non-permanent engagement maintaining the first panel and the second panel in the closed condition as disclosed by Bierman in order to allow for movement of the panels and reusability of the closure mechanism of the panels in a simple manner which does not  require additional tools or external power.  
Re claim 2, Mitchell as modified discloses the acoustic band shell assembly of claim 1, wherein the frame (frame of 10) further includes at least one set of lateral beams (lateral beams of 22).
Re claim 3, Mitchell as modified discloses the acoustic band shell assembly of claim 2, wherein the first panel (24) and the second panel (adjacent 24) are mounted to (Fig. 2-3) the at least one set of lateral beams (lateral beams of 22).
Re claim 4, Mitchell as modified discloses the acoustic band shell assembly of claim 3, wherein the first panel (24) and the second panel (adjacent 24) are mounted to the at least one set of lateral beams (lateral beams of 22) by a rod (34) extending from opposing lateral sides (left and right sides of 24) of the first panel (24) and the second panel (adjacent 24).
Re claim 7, Mitchell as modified discloses an acoustic band shell assembly (Fig. 1 10) comprising: 
first and second beam members (each beam of 22), the first and second beam members (each beam of 22) being laterally spaced from one another (Fig. 2) to define a space (at 24) between the first and second beam members (each beam of 22); 
first and second panels (24) mounted adjacent one another (adjacent 24) within the space (between each beam of 22) defined between the first and second beam members (each beam of 22), the first and second panels (24) being mounted to the first and second beam members (each beam of 22) for rotational motion between an open condition (Fig. 2) and a closed condition (Fig. 3), the first and second panels (24) each including cooperating engagement members (40, 32) mount thereon (Fig. 1) to forming an engagement (Fig. 3) to maintain the first and second panels (24) in a generally planar configuration (Fig. 2) in the closed condition (Fig. 2), the first and second panels (24) being in a non-planar configuration (Fig. 2) in the open condition (Fig .2), 
but fails to disclose wherein the first and second panels are biased for motion from the closed condition into the open condition responsive to being disengaged, wherein a first cooperating engagement member is mounted on a first panel of the first and second panels and a second cooperating member is mounted on a second panel of the first and second panels, the cooperating engagement members being configured to form an engagement to maintain the first and second panels in a generally planar configuration in the closed condition.
However, Partridge discloses wherein the first and second panels (104) are biased for motion ([0060]) from the closed condition (Fig. 1B) into the open condition (Fig. 1) responsive to the cooperating engagement members mounted on the first and second panels (as modified below) being disengaged (via 105).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic band shell of Mitchell wherein the first and second panels are biased for motion from the closed condition into the open condition responsive to the cooperating engagement members mounted on the first and second panels being disengaged as disclosed by Partridge in order to move the panels automatically towards the open configuration ([0030]), aiding in the event of a fire ([0070]).  
In addition, Bierman discloses a first cooperating engagement member (5) mounted on a first panel (2) of the first and second panels (2), a second cooperating engagement member (5) mounted on the second panel (2) of the first and second panels (2), the first and second engagement members (5) configured to cooperate to form an engagement to maintaining (Fig. 6) the first panel (2) and the second panel (2) in the generally planar configuration in the closed condition ([0028]).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic band shell of Mitchell wherein a first cooperating engagement member is mounted on a first panel of the first and second panels and a second cooperating member is mounted on a second panel of the first and second panels, the cooperating engagement members being configured to form an engagement to maintain the first and second panels in a generally planar configuration in the closed condition as disclosed by Bierman in order to allow for movement of the panels and reusability of the closure mechanism of the panels in a simple manner which does not  require additional tools or external power.  
Re claim 8, Mitchell as modified discloses the acoustic band shell assembly of Claim 7, further comprising a support arm (in Fig. 3, the support arm being the portions defining the width of 22, connected to the lateral beams of 22) connected to the first and second beam members (each beam of 22) for suspending the assembly (Fig .3).
Re claim 10, Mitchell as modified discloses the acoustic band shell assembly of claim 7, wherein the first and second panels (24) are rectangular shaped (Fig. 2-3).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2019/0323232) in view of Partridge et al (“Partridge”) (US 2015/0376901), Bierman (US 2017/0298623) and Steele (US 9,657,475).
Re claim 6, Mitchell as modified discloses the acoustic band shell assembly of claim 1, but fails to discloses wherein the non-permanent engagement comprises an electromagnetic engagement.
However, Steele discloses wherein the non-permanent engagement (see above with respect to Mitchell) comprises an electromagnetic engagement (Abstract).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic band shell of Mitchell wherein the non-permanent engagement comprises an electromagnetic engagement as disclosed by Steeler in order to allow for control of opening or closing the panels from a remote location.

Claim(s) 5, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2019/0323232) in view of Partridge et al (“Partridge”) (US 2015/0376901), Bierman (US 2017/0298623) and Fanning et al (“Fanning”) (US 2020/0217070 – as supported by US 62/788,542).
Re claim 5, Mitchell as modified discloses the acoustic band shell assembly of claim 4, but fails to disclose wherein the rod is positioned to be offset from a center of gravity the first panel and the second panel to define a first panel portion and a second panel portion for each of the first panel and the second panel, the first panel portion being adjacent to the rod and the first panel portion having greater weight as compared with the second panel portion.
However, Fanning discloses wherein the rod (Fig. 13, 116, Fig. 6 130) is positioned to be offset from the center of gravity (Fig. 13, Fig. 6) of the first panel (120)  and the second panel (120) to define a first panel portion (long side of 120) and a second panel portion (short side of 120) for each of the first panel (120) and the second panel (120), the first panel portion (long side of 120) being adjacent to the rod (116, 130) and the first panel portion (long side of 120) having greater weight (Fig. 13, Fig. 6) as compared with the second panel portion (short side of 120 – see also Page 1 of the figures of US 62/788,542).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic band shell of Mitchell wherein the rod is positioned to be offset from a center of gravity the first panel and the second panel to define a first panel portion and a second panel portion for each of the first panel and the second panel, the first panel portion being adjacent to the rod and the first panel portion having greater weight as compared with the second panel portion as disclosed by Fanning in order to move, or help move the panels with gravity.
Re claim 12, Mitchell as modified discloses the acoustic band shell assembly of claim 7, but fails to disclose wherein the first and second panels are mounted to the first and second beam members by a rod extending from opposing lateral sides of each panel of the first and second panels.
However, Fanning discloses wherein the first and second panels (120) are mounted to the first and second beam members (of Fig. 6) by a rod (130) extending from opposing lateral sides (sides of 120) of each panel of the first and second panels (120).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic band shell of Mitchell wherein the first and second panels are mounted to the first and second beam members by a rod extending from opposing lateral sides of each panel of the first and second panels as disclosed by Fanning in order to provide an individual pivot point on each panel which extends from side to side to better maintain the panels in position.
Re claim 13, Mitchell as modified discloses the acoustic band shell assembly of claim 12, but fails to disclose wherein the rod is positioned to be offset from a center of gravity the first panel and the second panel to define a first panel portion and a second panel portion for each of the first panel and the second panel, the first panel portion being adjacent to the rod and the first panel portion having greater weight as compared with the second panel portion.
However, Fanning discloses wherein the rod (Fig. 13, 116, Fig. 6 130) is positioned to be offset from the center of gravity (Fig. 13, Fig. 6) of the first panel (120)  and the second panel (120) to define a first panel portion (long side of 120) and a second panel portion (short side of 120) for each of the first panel (120) and the second panel (120), the first panel portion (long side of 120) being adjacent to the rod (116, 130) and the first panel portion (long side of 120) having greater weight (Fig. 13, Fig. 6) as compared with the second panel portion (short side of 120 – see also Page 1 of the figures of US 62/788,542).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic band shell of Mitchell wherein the rod is positioned to be offset from a center of gravity the first panel and the second panel to define a first panel portion and a second panel portion for each of the first panel and the second panel, the first panel portion being adjacent to the rod and the first panel portion having greater weight as compared with the second panel portion as disclosed by Fanning in order to move, or help move the panels with gravity.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2019/0323232) in view of Partridge et al (“Partridge”) (US 2015/0376901), Bierman (US 2017/0298623) and Stessel (EP 2096219).
Re claim 9, Mitchell as modified discloses the acoustic band shell assembly of claim 7, but fails to disclose wherein the first and second beam members are arcuate.
However, Stessel discloses wherein the first and second beam members (21) are arcuate (Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic band shell of Mitchell wherein the first and second beam members are arcuate as disclosed by Stessel in order to provide a curved ceiling or to better direct sound.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2019/0323232) in view of Partridge et al (“Partridge”) (US 2015/0376901), Bierman (US 2017/0298623) and Gimpel et al (“Gimpel”) (US 2014/0353079).
Re claim 11, Mitchell as modified discloses the acoustic band shell assembly of claim 7, but fails to disclose wherein the first and second panels are arcuate.
However, Gimpel discloses wherein the first and second panels (100) are arcuate ([0011], Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic band shell of Mitchell wherein the first and second panels are arcuate as disclosed by Gimpel in order to provide proper sound diffusion ([0011]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2019/0323232) in view of Partridge et al (“Partridge”) (US 2015/0376901), Bierman (US 2017/0298623) and Steele (US 9,657,475).
Re claim 14, Mitchell as modified discloses the acoustic band shell assembly of claim 7, but fails to disclose wherein the cooperating engagement members are in communication with electrical current to form an electromagnetic engagement.
However, Steele discloses wherein the cooperating engagement members (8) are in communication with electrical current to form an electromagnetic engagement (Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic band shell of Mitchell wherein the cooperating engagement members are in communication with electrical current to form an electromagnetic engagement as disclosed by Steele in order to automatically drop the panels in the event of fire (Abstract).

Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is partially persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn, but for the remaining rejection above with respect to claim 8.
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant first argues that the combination proposed constitutes impermissible hindsight.  However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The proposed combination takes into account that only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and is obvious for the reasons provided above.  
Applicant next argues that the reasoning for modifying the reference is wholly absent from the cited prior art and is only present in Applicant’s specification.  There is no requirement that the motivation to combine be found in the cited prior art.  And even if the motivation is present in Applicant’s specification, but as long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  
Regarding the amended language, this new features is addressed in view of the newly relied upon reference(s) above.  
Applicant’s arguments concerning claim 7, as well as any remaining dependent claims, are addressed by the above remarks.  
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635